A stipulation filed by the parties hereto is to the effect that the issues of law and fact in this case are identical with those in the case of McArthur-Pruitt, Inc., v. Corporation Commission, No. 24914, this day decided, 168 Okla. 365,33 P.2d 504. It is further stipulated that a decision in that case shall govern in this case.
Therefore, upon the authority of said case, this day decided by this court, the order of the Corporation Commission is vacated, and the cause remanded, with directions to dismiss the same.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, ANDREWS, McNEILL, BAYLESS, and WELCH, JJ., concur. BUSBY, J., dissents.